UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7648


DARRELL BAILEY,

                      Plaintiff – Appellant,

          v.

HAMPTON ROADS REGIONAL JAIL, Jail,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Arenda L. Wright Allen,
District Judge. (2:14-cv-00199-AWA-TEM)


Submitted:   January 15, 2015             Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Darrell Bailey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Darrell    Bailey     appeals      the     district       court’s      order

dismissing       his   civil     action    for    failure       to    state    a    claim,

pursuant    to    28    U.S.C.    § 1915A(b)(1)         (2012),      after    concluding

that his complaint alleged a tort claim not cognizable under 42

U.S.C. § 1983 (2012).            We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.            Bailey v. Hampton Roads Reg’l Jail, No.

2:14-cv-00199-AWA-TEM           (E.D.    Va.    filed    Oct.     20,   2014;      entered

Oct. 23, 2014).           We dispense with oral argument because the

facts   and    legal     contentions      are    adequately          presented      in   the

materials     before     this    court    and    argument       would    not       aid   the

decisional process.



                                                                                 AFFIRMED




                                           2